Letter of Agreement
 
Party A: Shanxi Putai Resources Group Co., Ltd.
Domicile: 426 Xuefu Street, Taiyuan, Shanxi Province, The People’s Republic of
China
Representative: Zhao Yao


Party B: Shanxi Puda Coal Group Co. Ltd.
Domicile: 426 Xuefu Street, Taiyuan, Shanxi Province, The People’s Republic of
China
Representative: Zhao Ming


Party C: Zhao Ming
Domicile: 259 North Jiefang Road, Taiyuan, Shanxi Province, The People’s
Republic of China
PRC Identity Card Number: 142327197209201518


Party D: Zhao Yao
Domicile: Shanxi Liulin County Meiyun Family Housing Facility
PRC Identity Card Number: 142327195804211607x


Whereas Party A has purchased 90% of Party B’s outstanding equity owned by Party
C and Party D pursuant to the Exclusive Option Agreements dated June 24, 2005,
all parties above agree to terminate certain agreements dated June 24, 2005
after friendly and equal consultation:



1.  
The following agreements dated June 24, 2005 among all parties above will be
terminated on the date a government approval or confirmation of Party A’s
acquisition of 90% of Party’s B’s outstanding equity is obtained:

 

1.  
The Technology License Agreement;

 

2.  
The Operating Agreement;

 

3.  
The Exclusive Consulting Agreement;

 

4.  
The Exclusive Option Agreements;

 

5.  
The authorization agreement among Party A, Party B and Party C; and

 

6.  
The authorization agreement among Party A, Party B and Party D.

 

2.  
Any disputes arising from the parties hereunder should be dealt with through
consultation. If the parties fail to settle their disputes through consultation,
any party can bring law suits in a people's court where Party A is domiciled.

 
 
 

--------------------------------------------------------------------------------

 
 

3.  
Anything not covered in this Agreement will be determined by supplemental
agreements among the parties. The supplemental agreement and this Agreement
shall have equal force in law.

 

4.  
This Agreement shall be effective when signed and sealed by both parties.

 

5.  
This Agreement is in quadruplicate. Each party shall retain one copy with equal
force in law.

 


 


 
Party A: Shanxi Putai Resources Group Co., Ltd.
 
Party B: Shanxi Puda Coal Group Co. Ltd.
 
Party C: Zhao Ming
 
Party D: Zhao Yao
 


 
September 13th, 2007
 


 
 
2

--------------------------------------------------------------------------------

 